Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed November 10, 2020. Claims 1-18 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 4-5, 7-11, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kode et al. (US 2018/0084403 A1).

With respect to claim 1, Kode discloses a method of provisioning a new household appliance using an existing household appliance, the existing household appliance connected to a wireless network and provisioned to a user account (Abstract, new device operates in discovery mode and is configured using an existing device), the method comprising:
receiving, from a user interface of the existing household appliance, a request to add the new household appliance to the user account ([0026], existing device receives instructions 200 from user to configure a new device via an application such as a web browser signed into an account);
scanning for the new household appliance with the existing household appliance ([0030], user triggers existing device to scan for new device);
establishing a direct connection from the existing household appliance to the new household appliance ([0038], existing device locates new device and transmits account data to new device);
obtaining a provisioning token from a remote database with the existing household appliance (Figure 5 and [0039], credentials are displayed on an existing device for verification and then sent to new device being configured); and
transmitting the provisioning token from the existing household appliance to the new household appliance via the direct connection ([0018], [0031], and [0035], existing device transmits setting data to new device and configures itself).
With respect to claim 2, Kode discloses the method of claim 1, further comprising:
associating the new household appliance with the user account using the transmitted provisioning token ([0032] and [0037]-[0038], setting data used for configuring new device includes information about a user account of an existing device).
With respect to claim 4, Kode discloses the method of claim 1, further comprising:
transmitting network credentials for the wireless network ([0032] and [0037]-[0039], transmitting one or more credentials from existing device to new device); and
initiating connection of the new household appliance to the wireless network using the transmitted network credentials ([0018] and [0031]-[0039], configuring a new device using account settings (i.e. credentials) of existing device).
With respect to claim 5, Kode discloses the method of claim 1, wherein scanning occurs prior to receiving the request ([0030], scanning for the presence of new devices may also occur periodically or continuously).
With respect to claim 7, Kode discloses the method of claim 1, wherein the user interface of the existing household appliance comprises a touch screen ([0045]).
With respect to claim 8, Kode discloses the method of claim 1, wherein the new household appliance comprises a plurality of discrete new household appliances ([0019] and [0021]).
With respect to claim 9, Kode discloses the method of claim 1, further comprising:
commissioning the existing household appliance to the user account prior to receiving the request to add the new household appliance ([0030]).
With respect to claim 10, Kode discloses the method of claim 9, wherein scanning is in response to commissioning the existing household appliance ([0030]).
With respect to claims 11, 13, and 15-18, the method of claim(s) 11, 13, and 15-18 does/do not limit or further define over the method of claim(s) 1-2, 4-5, and 7-10. The limitations of claim(s) 11, 13, and 15-18 is/are essentially similar to the limitations of claim(s) 1-2, 4-5, and 7-10. Therefore, claim(s) 11, 13, and 15-18 is/are rejected for the same reasons as claim(s) 1-2, 4-5, and 7-10. Please see rejection above.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kode et al. (US 2018/0084403 A1), in view of Mallik et al. (US 2013/0016629 A1).


With respect to claim 3, Kode discloses the method of claim 2, but does not explicitly teach the method further comprising terminating the direct connection on the existing household appliance after connecting the new household appliance to the wireless network;
However, Mallik discloses terminating the direct connection on the existing household appliance after connecting the new household appliance to the wireless network ([0081], ceasing P2P communication between devices).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Kode with the teachings of Mallik and terminate the direct connection between an existing and new appliance, in response to successful configuration of a new device by an existing device.
With respect to claim 6, Kode discloses the method of claim 1, but does not explicitly teach wherein the direct connection from the new household appliance to the existing household appliance is a peer-to-peer connection;
However, Mallik discloses the direct connection from the new household appliance to the existing household appliance is a peer-to-peer connection (Figure 4 and [0071], using P2P communication to discover other devices).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Kode with the teachings of Mallik and use peer-to-peer communication to discover new devices, in order to perform direct communication between devices.
With respect to claims 12 and 14, the method of claim(s) 12 and 14 does/do not limit or further define over the method of claim(s) 3 and 6. The limitations of claim(s) 12 and 14 is/are essentially similar to the limitations of claim(s) 3 and 6. Therefore, claim(s) 12 and 14 is/are rejected for the same reasons as claim(s) 3 and 6. Please see rejection above.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        June 14, 2022